            Case 2:20-cv-02314-AC Document 19 Filed 07/21/21 Page 1 of 2


1    JACQUELINE A. FORSLUND
     Forslund Law, LLC
2    CSBN 154575
3    P.O. Box 4476
     Sunriver, OR 97707
4    Telephone: 541-419-0074
     Fax:          541-593-4452
5    Email:        jaf@forslundlaw.com
6
     Attorney for Plaintiff
7

8                                    UNITED STATES DISTRICT COURT
9
                                    EASTERN DISTRICT OF CALIFORNIA

10   JOHN PHILLIP WATSON,                )                 Case No. 2:20-CV-02314-AC
                                         )
11         Plaintiff                     )                 STIPULATION AND PROPOSED
                                         )                 ORDER FOR EXTENSION OF TIME
12
     v.                                  )                 TO FILE PLAINTIFF'S MOTION FOR
13                                       )                 SUMMARY JUDGMENT
     ANDREW M. SAUL,                     )
14   Commissioner of Social Security,    )
                                         )
15
           Defendant                     )
16                                       )
     ____________________________________)
17
            IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend
18

19   the time 21 Days to August 11, 2021, for Plaintiff to file his Motion for Summary Judgment, in

20   accordance with the Court’s Scheduling Order. This is Plaintiff's second request for an extension. It
21
     is requested due to the fact that Plaintiff’s counsel currently has a heavy workload and requires
22
     additional time to address the facts in this case.
23

24

25

26

27

28

     Watson v. Saul                  Stipulation and Proposed Order    E.D. Cal. 2:20-cv-02314-AC
            Case 2:20-cv-02314-AC Document 19 Filed 07/21/21 Page 2 of 2


1           The parties further stipulate that the Court’s Scheduling Order be modified accordingly.
2

3

4

5

6
                                                 Respectfully submitted,

7

8    Date: July 20, 2021                         JACQUELINE A. FORSLUND
9
                                                 Attorney at Law

10
                                                 /s/Jacqueline A. Forslund
11                                               JACQUELINE A. FORSLUND
12
                                                 Attorney for Plaintiff
13

14
     Date: July 20, 2021                         PHILIP A. TALBERT
15
                                                 Acting United States Attorney
16                                               DEBORAH STACHEL
                                                 Regional Chief Counsel, Region IX
17                                               Social Security Administration
18
                                                 /s/Margaret Lehrkind
19                                               MARGARET LEHRKIND
                                                 Special Assistant United States Attorney
20                                               *By email authorization
21
                                                 Attorney for Defendant
22

23                                                 ORDER
24
     APPROVED AND SO ORDERED
25

26   DATED: July 20, 2021
27

28

     Watson v. Saul                Stipulation and Proposed Order     E.D. Cal. 2:20-cv-02314-AC
